EX-.99(n)(ii) POWER OF ATTORNEY SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, this Registrant's Registration Statement has been signed on behalf of the Registrant, in the City of Rye, State of New York, on the 15th day of January, 2008. THE GABELLI DIVIDEND & INCOME TRUST By: /s/ Bruce N. Alpert Bruce N. Alpert President Each person whose signature appears below hereby constitutes and appoints Bruce N. Alpert and James E. McKee and each of them, his true and lawful attorneys-in-fact and agents with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this Registration Statement on Form N-2 and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, and hereby grants to such attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming that such attorneys-in-fact and agents or any of them or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirement of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates set forth below. Signature Title Date Mario J. Gabelli Trustee /s/ Anthony J. Colavita Anthony J. Colavita Trustee October 4, 2007 James P. Conn Trustee /s/ Mario d'Urso Mario d'Urso Trustee October 4, 2007 /s/ Frank J. Fahrenkopf, Jr. Frank J. Fahrenkopf, Jr. Trustee October 4, 2007 /s/ Michael J. Melarkey Michael J. Melarkey Trustee October 4, 2007 /s/ Salvatore M. Salibello Salvatore M. Salibello Trustee October 4, 2007 /s/ Edward T. Tokar Edward T. Tokar Trustee October 4, 2007 /s/ Anthonie C. van Ekris Anthonie C. van Ekris Trustee October 4, 2007 /s/ Salvatore J. Zizza Salvatore J. Zizza Trustee October 5, 2007
